Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 was filed with the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a model configured to construct, a module configured to establish, a module configured to determine, and a module configured to calculate in claim 15. In claim 16, the claim limitations a module configured to acquire, a model configured to construct, a module configured to establish, a module configured to determine, and a module configured to calculate are also interpreted under 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a coefficient matrix” in claim 7, line 4. It is unclear whether this coefficient matrix is the same as the “a coefficient matrix” recited in claim 1, line 3. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a coefficient matrix” in claim 7, line 4 be modified to “the coefficient matrix”.
Claim 10 recites the limitation “a mapping model” in claim 10, line 4. It is unclear whether this coefficient matrix is the same as the “a mapping model” recited in claim 9, line 3. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a mapping model” in claim 10, line 4 be modified to “the mapping model”.
Claim 15 recites the limitation “a mapping model” in claim 15, line 3. It is unclear whether this coefficient matrix is the same as the “a mapping model” recited in claim 1, line 2. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a mapping model” in claim 15, line 3 be modified to “the mapping model”.
Claim 15 recites the limitation “a coefficient matrix” in claim 15, lines 4-5. It is unclear whether this coefficient matrix is the same as the “a coefficient matrix” recited in claim 1, line 3. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a coefficient matrix” in claim 15, lines 4-5 be modified to “the coefficient matrix”.
Claim 15 recites the limitation “an objective function” in claim 15, lines 6. It is unclear whether this coefficient matrix is the same as the “an objective function” recited in claim 1, line 4. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “an objective function” in claim 15, lines 6 be modified to “the objective function”.
Claim 15 recites the limitation “a regular term” in claim 15, lines 7. It is unclear whether this coefficient matrix is the same as the “a regular term” recited in claim 1, line 4. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a regular term” in claim 15, lines 7 be modified to “the regular term”.
Claim 15 recites the limitation “a variable exponent” in claim 15, lines 7. It is unclear whether this coefficient matrix is the same as the “a variable exponent” recited in claim 1, line 5. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a variable exponent” in claim 15, lines 7 be modified to “the regular term”.
Claim 15 recites the limitation “a plurality of sample images” in claim 15, lines 9. It is unclear whether this coefficient matrix is the same as the “a plurality of sample images” recited in claim 1, line 7-8. If they are different, the examine recommends distinguishing modifiers to eliminate the indefiniteness. If they are the same, the examiner recommends the “a plurality of sample images” in claim 15, lines 9 be modified to “the plurality of sample images”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4-11,13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Horiuchi (US 2015/0348245).
Regarding independent claim 1, Horiuchi discloses a model training method comprising (Abstract discloses a color correction parameter model. Figure 4-S7 discloses the training/iteration process); constructing a mapping model between original color information values and standard color information values of images with a coefficient matrix (Fig.4 S4 and paragraph 0087-0088 and Equation 2 discloses constructing a color correction parameter model between color corrected color signal values approximately corresponding to standard color information values and input color signal values corresponding to original color information values. Equation 8 discloses that Qk is the calculated parameter and can be a coefficient matrix), establishing an objective function of the mapping model based on a regular term of a variable exponent (Equation 3 and paragraph 0088 disclose establishing an objective function of the mapping model. The function in equation 3 is based on the exponential degree in separation between original regular input color signal value terms in equation 5), determining original color information values and standard color information values of a plurality of sample images (paragraph 0061-0062 discloses capturing and extracting original color information values of a plurality of sample image patches. Paragraph 0064-0066 discloses determining standard reference color values of a plurality of sample image patches), calculating the objective function from the original color information values and standard color information values of a plurality of sample images to determine the coefficient matrix (Horiuchi paragraph 0095-0098 discloses calculating the objective function discloses in equation 3 to determine the coefficient matrix parameters Qk, which are disclosed in equation 8. Figure 2 and paragraph 0056 and Figure 4-S1 discloses that a plurality of original first color signal values and standard reference color signal values are fed into the color correction parameter computation device Fig. 2-400 to determine the color correction coefficient matrix parameters Qk).
Regarding dependent claim 2, Horiuchi explicitly discloses determining original color information values and standard color information values of a plurality of sample images comprises (paragraph 0061-0062 discloses capturing and extracting original color information values of a plurality of sample image patches. Paragraph 0064-0066 discloses determining standard reference color values of a plurality of sample image patches); acquiring images of standard color cards taken by an imaging device as sample images (paragraph 0058 discloses a standard color chart comprised of a plurality of patches. Paragraph 0060 discloses taking an image of the color chart with the imaging device (Fig. 1-200) and acquiring a plurality of sample image patches), determine original color information values and standard color information values of the plurality of sample images (paragraph 0061-0062 discloses capturing and extracting original color information values corresponding to the plurality of sample image patches. Paragraph 0064-0066 discloses determining standard reference color values corresponding to the plurality of sample image patches).
Regarding dependent claim 4, Horiuchi discloses determining standard color information values of a plurality of sample images comprises (Paragraph 0064-0066 discloses determining standard reference color values corresponding to the plurality of sample image patches), taking standard three channel pixel values of the standard color cards corresponding to the sample images as the standard color information values of the sample images (Paragraph 0066 discloses obtaining RGB values disclosed by the color chart manufacturer corresponding to the standard color of the color patches as the standard reference color values of the corresponding sample image patches).
Regarding claim 5, Horiuchi discloses determining original color information values of a plurality of sample images comprises (paragraph 0061-0062 discloses capturing and extracting original color information values corresponding to the plurality of sample image patches), determining standard three channel pixel values of the sample images (Horiuchi paragraph 0061 discloses a color signal device which extracts RGB values corresponding to each sample image patch), determining the original color information values of the sample images based on the three channel pixel values of the sample images (Horiuchi paragraphs 0062-0063 discloses that the RGB color signals extracted  by the color signal extraction device in any manner are determined to be the original color information values and fed to the color correction parameter computation device as the first original color information values corresponding to the RGB values of the sample image patches).
Regarding dependent claim 6, Horiuchi discloses wherein establishing an objective function of the mapping model based on a regular term of a variable exponent comprises (Equation 3 and paragraph 0088 disclose establishing an objective function of the mapping model. The function in equation 3 is based on the exponential degree in separation between original regular input color signal value terms in equation 5), determining the variable exponent of the regular term based on an ideal value of the coefficient matrix (paragraph 0098 and 0099 and equation disclose computing an ideal value of the coefficient matrix Qk as the method first iterates. Paragraph 0103 discloses applying this first ideal coefficient matrix in equation 3 to a set of color signal values not used to calculate the first ideal coefficient matrix. Paragraph 0092 and Equation 5 discloses determining the exponential degree in separation between original regular input color signal value terms not used to calculate the first ideal coefficient matrix (Ci) and the signal values (Tk) to get the corresponding matrix I(Ci, Tk) for Qk and therefore based on the ideal coefficient matrix Qk.), establishing the objective function based on the regular term (Equation 3 and paragraph 0088 disclose establishing an objective function of the mapping model. The function in equation 3 is based on the exponential degree in separation between original regular input color signal value terms in equation 5).
Regarding dependent claim 7, Horiuchi discloses wherein calculating the objective function from the original color information values and the standard color information values of the plurality of sample images to determine the coefficient matrix comprises (Horiuchi paragraph 0095-0098 discloses calculating the objective function discloses in equation 3 to determine the coefficient matrix parameters Qk for the ideal coefficient matrix and future iterations (disclosed in 0110-0112) which are disclosed in equation 8. Figure 2 and paragraph 0056 and Figure 4-S1 discloses that a plurality of original first color signal values and standard reference color signal values are fed into the color correction parameter computation device Fig. 2-400 to determine the color correction coefficient matrix parameters Qk), determining an expression of a coefficient matrix based on the objective function (Horiuchi paragraph 0095-0098 discloses calculating the objective function discloses in equation 3 to determine the coefficient matrix parameters Qk for the ideal coefficient matrix and future iterations (disclosed in 0110-0112), which are disclosed in equation 8), performing iteration on the expression of the coefficient matrix with the original color information values and standard color information values of the plurality of sample images until the coefficient matrix converges (Horiuchi paragraph 0102 discloses applying the expression of the coefficient parameter matrix to the original first color signal values and reference standard color signal values of the plurality of sample image patches that were not used in the computation of the parameter. These non-selected first original signal values are then used to compute corrected signal values and the difference between the corrected signal values and the corresponding reference signal values is computed in equation 9 and paragraph 0095. If the measure of accuracy computed in equation 9 does not satisfy an accuracy criteria as disclosed in paragraphs 107-109, the parameter coefficient matrix is not determined to converge and paragraph 0110-0112 discloses that the processes is reiterated until this accuracy criterion is met).
Regarding independent claim 9, Horiuchi discloses a chromatic aberration correction method (Abstract discloses a color correction parameter computation method. Figure 1 discloses correcting an input image. Paragraph 0004 discloses the problem of color inconsistency between real color and image color space), acquiring an original color information value of a target image (paragraph 0050-0051 and Fig. 2-200 discloses capturing an image and obtaining original color image information of the image), determine a trained mapping model, wherein the mapping model is configured to determine a mapping relationship between an original color information and a standard color information value (Horiuchi paragraph 0107-109 and figure 2-440 discloses a parameter model evaluation module which determines the trained parameter mapping model configured to determine between original color information and standard color information and stores the parameter mapping model in Fig. 2-42 if the coefficient matrix of the model is determined to be converged), determine a standard color information value of the target image corresponding to the original color information value of the target image through the trained mapping model (Horiuchi paragraph 0051 discloses applying the trained color correction parameter model previously stored in Fig. 1-500 to the original color information to determine the color corrected information. Paragraph 0118-0119 discloses that this color corrected information is an approximation of the natural standard reference color), replacing the original color information of the target image with the standard color information value of the target image to correct chromatic aberration of the target image (Horiuchi 0051-0052 discloses that the input color information is now color corrected based on the trained parameter mapping model and the color corrected image information which is an approximation of the natural standard reference color (disclosed in Horiuchi 0118-0119) replaces the original color information value of the target image and is then output to a device).
Regarding dependent claim 10, Horiuchi discloses training a mapping model by a model training method to obtain the trained mapping model, wherein the model training method comprises (Figure 4 discloses a model training method used to train the mapping model disclosed in equation 2 to obtain equation 3 where Qk, as disclosed in paragraph 0108-0109, is determined to have converged by satisfying a value criteria and the color correction coefficient matrix parameters are stored), constructing a mapping model between original color information values and standard color information values of images with a coefficient matrix ((Fig.4 S4 and paragraph 0087-0088 and Equation 2 discloses constructing a color correction parameter model between color corrected color signal values approximately corresponding to standard color information values and input color signal values corresponding to original color information values. Equation 8 discloses that Qk is the calculated parameter and can be a coefficient matrix), establishing an objective function of the mapping model based on a regular term of a variable exponent (Equation 3 and paragraph 0088 disclose establishing an objective function of the mapping model. The function in equation 3 is based on the exponential degree in separation between original regular input color signal value terms in equation 5), determining original color information values and standard color information values of a plurality of sample images (paragraph 0061-0062 discloses capturing and extracting original color information values of a plurality of sample image patches. Paragraph 0064-0066 discloses determining standard reference color values of a plurality of sample image patches), calculating the objective function from the original color information values and standard color information values of a plurality of sample images to determine the coefficient matrix (Horiuchi paragraph 0095-0098 discloses calculating the objective function discloses in equation 3 to determine the coefficient matrix parameters Qk, which are disclosed in equation 8. Figure 2 and paragraph 0056 and Figure 4-S1 discloses that a plurality of original first color signal values and standard reference color signal values are fed into the color correction parameter computation device to determine the color correction coefficient matrix parameters Qk).
Regarding dependent claim 11, Horiuchi explicitly discloses determining original color information values and standard color information values of a plurality of sample images comprises (paragraph 0061-0062 discloses capturing and extracting original color information values of a plurality of sample image patches. Paragraph 0064-0066 discloses determining standard reference color values of a plurality of sample image patches); acquiring images of standard color cards taken by an imaging device as sample images (paragraph 0058 discloses a standard color chart comprised of a plurality of patches. Paragraph 0060 discloses taking an image of the color chart with the imaging device (Fig. 1-200) and acquiring a plurality of sample image patches), determine original color information values and standard color information values of the plurality of sample images (paragraph 0061-0062 discloses capturing and extracting original color information values corresponding to the plurality of sample image patches. Paragraph 0064-0066 discloses determining standard reference color values corresponding to the plurality of sample image patches).
Regarding dependent claim 13, Horiuchi discloses determining standard color information values of a plurality of sample images comprises (Paragraph 0064-0066 discloses determining standard reference color values corresponding to the plurality of sample image patches), taking standard three channel pixel values of the standard color cards corresponding to the sample images as the standard color information values of the sample images (Paragraph 0066 discloses obtaining RGB values disclosed by the color chart manufacturer corresponding to the standard color of the color patches as the standard reference color values of the corresponding sample image patches).
Regarding dependent claim 15, Horiuchi discloses a model training apparatus for performing the model training method, comprising (Abstract discloses a color correction parameter model. Figure 4-S7 discloses the training/iteration process. Paragraph 0055 discloses the color correction parameter device, which consists of at least processor and at least one memory) a model constructing module configured to construct a mapping model between original color information values and standard color information values of images with a coefficient matrix (Fig.4 S4 and paragraph 0087-0088 discloses constructing and determining a color correction parameter model between color corrected color signal values corresponding to standard color information values and input color signal values corresponding to original color information values. Equation 8 discloses that Qk is the calculated parameter and can be a coefficient matrix. Paragraph 0084 and Figure-2 430 discloses that this occurs in the parameter computation unit. Paragraph 0056 discloses that the parameter computation unit may be a processor in a device), an objective function establishing module configured to establish an objective function of the mapping module based on the regular term of a variable exponent (Equation 3 and paragraph 0088 disclose establishing an objective function of the mapping model. The function in equation 3 is based on the exponential degree in separation between original regular input color signal value terms in equation 5. Paragraph 0084 and Figure-2 430 discloses that this occurs in the parameter computation unit. Paragraph 0056 discloses that the parameter computation unit may be a processor), a sample determining module configured to determine original color info values and standard color info values of a plurality of sample images (paragraph 0061-0062 discloses capturing and extracting original color information values of a plurality of sample image patches by a color signal value extraction device. Paragraph 0064-0066 discloses determining standard reference color values of a plurality of sample image patches done by a color measuring device.), a model training module configured to calculate the objective function from the original color information values and standard color information values of the plurality of sample values to determine the coefficient matrix (Horiuchi paragraph 0095-0098 discloses calculating the objective function discloses in equation 3 to determine the coefficient matrix parameters Qk, which are disclosed in equation 8. Figure 2 and paragraph 0056 and Figure 4-S1 discloses that a plurality of original first color signal values and standard reference color signal values are fed into the color correction parameter computation device Fig. 2-400 to determine the color correction coefficient matrix parameters Qk. . Paragraph 0084 and Figure-2 430 discloses that this occurs in the parameter computation unit. Paragraph 0056 discloses that the parameter computation unit may be a processor.)
Regarding independent claim 16, Horiuchi discloses a chromatic aberration correction apparatus (Abstract discloses a color correction parameter computation method. Figure 1 discloses correcting an input image. Paragraph 0004 discloses the problem of color inconsistency between real color and image color space. Paragraph 0055 discloses the color correction parameter device, which consists of at least processor and at least one memory), an original value acquiring module configured to acquire an original color information value of a target image (Horiuchi paragraph 0049-0050 discloses an image capture unit module which captures the original color information of a subject), a model determining module configured to determine a trained mapping model wherein the mapping model is configured to determine a mapping relationship between an original color information value and a standard color information value (Horiuchi paragraph 0107-109 and figure 2-440 discloses a parameter model evaluation module which determines whether the trained parameter mapping model configured to determine the mapping relationship between original color information and standard color information is determined to be converged. If so, the trained parameter mapping model is stored in Fig. 2-42. Paragraph 0056 discloses that the parameter model evaluation unit may be a processor), a standard value determining module configured to determine a standard color information value of the target image corresponding to the original color information value of the target image through the trained mapping model (Horiuchi paragraph 0051 discloses applying the trained color correction parameter model previously stored in Fig. 1-500 to the original color information to determine the color corrected information. Paragraph 0118- 0119 discloses that this color corrected information is an approximation of the natural standard reference color. Figure 8-600 and 8-30000 discloses a color correction device which is part of the larger correction system receives an input image and performs a color correction process using the stored trained color correction parameter model), a chromatic aberration correcting module configured to replace the original color information value of the target image with the standard color information value of the target image with the standard color information value of the target image to correct the chromatic aberration (Horiuchi 0051-0052 discloses that the input color information is now color corrected based on the trained parameter mapping model and the color corrected image which is an approximation of the natural standard reference color (disclosed in Horiuchi 0118-0119) replaces the original color information value of the target image and is then output to a device. Figure 8-600 and 8-30000 discloses a color correction device which is part of the larger correction system receives an input image and performs a color correction process using the stored trained color correction parameter model. Fig. 8-700 disclose an output device which receives and displays the target image whose input colors have been replaced with the color corrected approximate standard reference colors).
Regarding dependent claim 17, Horiuchi discloses a storage medium having stored a computer program, wherein the computer program is executed by a processor to implement the model training method (Paragraph 0055-0056 discloses a memory storing a processor executable computer program which is the color correction parameter computation training method). 
Regarding dependent claim 18, Horiuchi discloses a storage medium having stored a computer program, wherein the computer program is executed by a processor to implement the model training method (0055-0056 discloses a memory storing a processor executable computer program which is the color correction parameter computation training method). 
Regarding dependent claim 19, Horiuchi discloses a processor (Paragraph 0055 and Fig.2-40 discloses a processor), a memory for storing executable instructions of the processor (Paragraph 0055-0056 and Fig.2-42 discloses a memory storing a program to be executed by the processor), and wherein the processor is configured to perform the model training method (Paragraph 0055-0056 and Fig. 2-40 discloses a processor configured to perform the color correction parameter computation training method).
Regarding dependent claim 20, Horiuchi discloses a processor (Paragraph 0055 and Fig.2-40 discloses a processor), a memory for storing executable instructions of the processor (Paragraph 0055-0056 and Fig.2-42 discloses a memory storing a program to be executed by the processor), and wherein the processor is configured to perform the model training method (Paragraph 0055-0056 and Fig. 2-40 discloses a processor configured to perform the color correction parameter computation training method).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2015/0348245) in view of Allen (US 2002/0180996).
Horiuchi discloses determining standard color information values of a plurality of sample images comprises (Paragraph 0064-0066 discloses determining standard reference color values corresponding to the plurality of sample image patches), and determining the measured values as the standard color information values of the plurality of sample images (Horiuchi paragraph 0064-0065 discloses that the color measurement device produces the standard reference color values corresponding to the plurality of sample image patches).
However, Horiuchi does not explicitly disclose measuring tristimulus values of the sample images under a predetermined geometric condition by a spectrometer or determining the tristimulus values measured by the spectrometer as the standard color information values.
Allen utilizes color mapping to predict and map to a color of a patch and further discloses measuring tristimulus values of the sample images under a predetermined geometric condition by a spectrometer (Allen paragraph 0033 discloses measuring tristimulus values for color patches. paragraph 0027 discloses that the color patches are scanned by a spectrometer. Fig. 2-18 and 21 disclose the predetermined geometric condition between the light source and the spectrometer.), and determining the tristimulus values measured by the spectrometer (Allen paragraph 0033 discloses measuring tristimulus values for a test patch. paragraph 0027 discloses that the test patch is scanned by a spectrometer). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Horiuchi to include tristimulus values measured by a spectrometer under a predetermined geometric condition as taught by Allen because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to better calibrate the color correction device (Allen paragraph 0040). 
Regarding dependent claim 12, the combination of Horiuchi and Allen teaches determining standard color information values of a plurality of sample images comprises ( Horiuchi Paragraph 0064-0066 discloses determining standard reference color values corresponding to the plurality of sample image patches), measuring tristimulus values of the sample images under a predetermined geometric condition by a spectrometer (Allen paragraph 0033 discloses measuring tristimulus values for color patches. paragraph 0027 discloses that the color patches are scanned by a spectrometer. Allen Fig. 2-18 and Fig. 2-21 disclose the predetermined geometric condition between the light source and the spectrometer.), and determining the tristimulus values measured by the spectrometer (Allen paragraph 0033 discloses measuring tristimulus values for a test patch. paragraph 0027 discloses that the test patch is scanned by a spectrometer), determining the measured values as the standard color information values of the plurality of sample images (Horiuchi paragraph 0064-0065 discloses that the color measurement device produces the standard reference color values corresponding to the plurality of sample image patches). 
Regarding dependent claim 14, the combination of Horiuchi and Allen teaches wherein replacing the original color information with the standard color information value of the target image to correct chromatic aberration comprises (Horiuchi 0051-0052 discloses that the input color information is now color corrected based on the trained parameter mapping model and the color corrected image information which is an approximation of the natural standard reference color (disclosed in Horiuchi 0118-0119) replaces the original color information value of the target image and is then output to a device), when the standard color information is expressed in the form of a tristimulus value, converting the tristimulus value into a three-channel pixel value (Horiuchi paragraph 0064-0065 discloses that the color measurement device produces the standard reference color values. Allen paragraph 0033 discloses measuring tristimulus values for a test patch. Allen Paragraph 0027 discloses that the test patch is scanned by a spectrometer. Horiuchi paragraph 0180 discloses the computation method of this disclose can include the inverse computation between tristimulus XYZ and three-channel pixel RGB value color space), replacing the original information of the target image with the standard color information value of the target image expressed in the form of the three channel pixel value (Horiuchi paragraph 0086 discloses that the corrected signal values corresponding to the approximation of the natural standard reference color is expressed in the form of the three-channel RGB value. Horiuchi 0051-0052 discloses that the input color information is color corrected based on the trained parameter mapping model and the color corrected image information which is an approximation of the natural standard reference color (disclosed in Horiuchi 0118-0119) replaces the original color information value of the target image and is then output to a device).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Horiuchi discloses that determining that the coefficient matrix converges (Horiuchi paragraph 0102 discloses applying the expression of the coefficient parameter matrix to the original first color signal values and reference standard color signal values of the plurality of sample image patches that were not used in the computation of the parameter. These non-selected first original signal values are then used to compute corrected signal values and the difference between the corrected signal values and the corresponding reference signal values is computed in equation 9 and paragraph 0095. If the measure of accuracy computed in equation 9 does not satisfy an accuracy criteria as disclosed in paragraphs 107-109, the parameter coefficient matrix is not determined to converge paragraph 0110 discloses that the processes is reiterated until this accuracy criterion is met).
However, Horiuchi does not explicitly disclose respectively determining values of two objective functions corresponding to two consecutive iterative processes, when the values of the two objective functions satisfy a preset comparison requirement.
The closest prior art found is Bordes (US 2017/037708) which discloses estimating a color mapping function between two different color-graded images, where the only thing different between the two images is either the color gamut, the color space, or the dynamic range. Bordes paragraph 0078 discloses obtaining a first color mapping function between the first set of color values and the second set of color values, where the color mapping function is a linear coefficient matrix that transforms the first set of color values to the second set of color values. At step 110 of Figure 3 and paragraph 0080-0082 discloses that a second iteration of a color mapping function is estimated and applied to the first set of color values. The first iteration and second iteration of the mapped first set of color values are compared, and if this is satisfies a predefined threshold, the iterations stop. Else the step 110 is repeated until this criterion is satisfied.
Although, Bordes does disclose what Horiuchi fails to, if Horiuchi and Bordes were to be combined, it would render the original invention of Horiuchi inoperable as Horiuchi only goes through the iteration process when the first function fails to meet a threshold. Therefore, Horiuchi may never have to iterate if the ideal first iteration coefficient matrix of the color correction parameter threshold is determined to have converged. 
Therefore, the combination of the cited art fails to read on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (US 9,349,162) discloses obtaining a reference color value and an input image sample. A mapping is performed between the input image and reference color statistic to obtain a mapped input image that has a similar color profile to the reference color statistic. Then, another mapping is performed between the input image sample and the globally mapped input image sample to obtain a color mapping coefficient matrix function that minimizes the corresponding error function to determine a transform matrix that may be applied to other input images to be corrected in a similar manner. Chen (US 2017/0041507) discloses obtaining an input color value and known reference color values for a plurality of color references. Using a weighted fitness function, the coefficient parameters of correction matrix are determined to minimize the color correction error between the corrected values and the reference color values. Sasaki (US 2020/0177769) discloses acquiring a plurality of image data for each of the sample image patches under a plurality of geometric conditions. Then, a colorimetric unit acquires a plurality of colorimetric values of each for each of the sample image patches under a plurality of geometric conditions. One of the geometric conditions is selected as the reference geometric data and the a color profile generation data is generated based on the largest difference in patch color for both the reference and input color data values across the plurality of geometric conditions. The color profile generated data is used to derive the coefficients of a transfer matrix where the error function is minimized. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANESH VENKAT ARUNA whose telephone number is (571)272-2560. The examiner can normally be reached on Monday-Friday 8:00-5:30. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttps://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.
/GANESH ARUNA/Examiner, Art Unit 2663              

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663